Townsend, C. J.
Appellants were convicted of indirect contempt. They claim (1) that the court erred in overruling the motion for a new trial; (2) that the court erred in overruling their separate motions to discharge the rule. They have not set out their motion for a new trial; nor have they set out their motions to discharge the rule; nor have they set out the substance of any of these motions. They have set out an information for contempt, but no such information is found in the record.
Judgment of the trial court is therefore affirmed.
Harvey, J., absent.